FILED
                            NOT FOR PUBLICATION                             AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10638

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00087-KJM

  v.
                                                 MEMORANDUM*
JUAN GUSTAVO ROMERO-
CERVANTES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Juan Gustavo Romero-Cervantes appeals from the district court’s judgment

and challenges the 63-month sentence imposed following his guilty-plea

conviction for being a deported alien found in the United States, in violation of 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Romero-Cervantes contends that the district court abused its discretion by

failing to depart or vary downward from the advisory Guidelines range on the basis

of his cultural assimilation. Our review of this claim is limited to determining

whether the court imposed a substantively reasonable sentence. See United States

v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th Cir. 2012), cert. denied, 134 S. Ct. 76

(2013). The district court did not abuse its discretion in imposing Romero-

Cervantes’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence at the top of the Guidelines range is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including Romero-Cervantes’s extensive criminal history and five prior

deportations. See U.S.S.G. § 2L1.2 cmt. n.8; Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    13-10638